REVERSED IN PART AND AFFIRMED IN PART; Opinion Filed February 27, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-18-01020-CV

               JERRY GRISAFFI, Appellant
                          V.
ROCKY MOUNTAIN HIGH BRANDS, INC. F/K/A REPUBLIC OF TEXAS
                 BRANDS, INC., Appellee

                On Appeal from the 192nd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-17-15441

                         MEMORANDUM OPINION
                    Before Justices Myers, Schenck, and Carlyle
                            Opinion by Justice Schenck
        Jerry Grisaffi appeals the trial court’s judgment in favor of Rocky Mountain

High Brands (“Rocky Mountain”). Grisaffi challenges the judgment as constituting

an impermissible double recovery and as failing to conform to the pleadings in

violation of Texas Rule of Civil Procedure 301. We reverse the trial court’s

judgment and remand for further proceedings consistent with this opinion. Because

all issues are settled in law, we issue this memorandum opinion. TEX. R. APP. P.

47.4.
                                   BACKGROUND
      Grisaffi is a former officer and director of Rocky Mountain, a publicly traded

company in the business of selling “health conscious, hemp-infused” food and

beverage products. In 2013, Grisaffi instructed Rocky Mountain’s Chief Financial

Officer to execute an Employment Agreement between Rocky Mountain and

Grisaffi with compensation that included the right to up to ten million shares of

Series A Preferred Stock in Rocky Mountain. The Employment Agreement was not

submitted to or approved by the board of directors in violation of Rocky Mountain’s

bylaws. Pursuant to the Employment Agreement, Grisaffi caused ten million shares

of Series A Preferred Stock to be issued in the name of Hilltop Trust, a trust for the

benefit of his children. Grisaffi later caused Hilltop Trust to request cancellation of

the ten million shares of Series A Preferred Stock issued to it and to request transfer

or reissuance of one million shares to himself. For several months, Grisaffi engaged

in negotiations related to a stock purchase agreement with Lily Li, a managing

member of LSW Holdings, LLC, (“LSW”) for those one million shares to be sold to

LSW with a provision for LSW to “fund Rocky Mountain High Brands sufficiently

to meet its expansion plans.” However, in February 2017, Grisaffi sold those one

million shares to LSW for $3.5 million pursuant to a final agreement that did not

include Rocky Mountain.

      During 2015, Grisaffi met Joe Radcliffe and engaged in a scheme with him to

place Radcliffe and his associates in control of Rocky Mountain and maximize the

                                         –2–
sale price of Grisaffi’s one million shares to LSW. Over a period of time, Radcliffe

and his associates negotiated a distribution contract under Epic One Group (“Epic”).

Throughout the course of his dealings with Radcliffe and associates, Grisaffi caused

113,668,625 shares of Rocky Mountain common stock to be issued to individual

members and entities controlled by Radcliffe and his associates for well below

market value. Also, at Grisaffi’s direction, eleven million shares of stock were

granted to Epic purportedly for facilitating the sale of shares to LSW and for raising

money for Rocky Mountain, although Epic never raised any money for Rocky

Mountain.

      In 2016 and 2017, Grisaffi caused Rocky Mountain to issue to Grisaffi two

convertible promissory notes without full board approval or legal authority. At

Grisaffi’s direction, Li was given ten million shares of common stock in Rocky

Mountain allegedly in exchange for raising money for Rocky Mountain, which she

never did. In June 2017, Grisaffi resigned and insisted the board of directors approve

an Indemnification and Release Agreement.

      In November 2017, Rocky Mountain filed suit against Grisaffi for breach of

fiduciary duty, conversion, and fraudulent conveyances. In the same lawsuit, Rocky

Mountain asserted claims against Radcliffe, his associates, and related entities; Li;

LSW; and Epic. Grisaffi filed counterclaims on the two promissory notes and for

breach of the Indemnification and Release Agreement.



                                         –3–
      After propounding discovery to Grisaffi, Rocky Mountain filed motions to

compel and for contempt against Grisaffi. The trial court granted Rocky Mountain’s

motions to compel and conducted a hearing on its motion for sanctions. The trial

court issued a sanctions order striking all of Grisaffi’s pleadings and barring him

from filing any further pleadings, awarding a default judgment to Rocky Mountain

with respect to its claims against Grisaffi, and severing Rocky Mountain’s claims

against the remaining defendants. In doing so, the trial court found that none of the

lesser sanctions or efforts were effective in causing Grisaffi to comply with his

discovery obligations or the trial court’s orders. The formal default judgment voided

the issuance of the Series A Preferred Stock to Hilltop Trust and then to Grisaffi and

awarded Rocky Mountain $3.5 million. Grisaffi timely filed his notice of appeal.

                                     DISCUSSION
      Grisaffi’s appeal does not challenge the trial court’s decision to enter default

judgment against him, but instead focuses on the relief granted. Grisaffi argues that

by voiding the issuance of the Series A Preferred Stock ab initio and awarding

Rocky Mountain $3.5 million, the trial court’s judgment constitutes an

impermissible double recovery and fails to conform to the pleadings in violation of

Texas Rule of Civil Procedure 301.

      Rocky Mountain alleges Grisaffi failed to preserve this issue by failing to

make these specific arguments to the trial court. We note that Grisaffi does not seek

to set aside the default judgment or raise other grounds that require evidence.

                                         –4–
Instead, his issue is one that may be resolved as a matter of law. See Argyle Mech.,

Inc. v. Unigus Steel, Inc., 156 S.W.3d 685, 687 n.1 (Tex. App.—Dallas 2005, no

pet.) (concluding issue on appeal regarding legal sufficiency of evidence supporting

unliquidated damages in no-answer default judgment “is an issue to be resolved as

a matter of law and does not require the presentation of evidence at a motion for new

trial”). Accordingly, we conclude this issue is not one that need be raised to the trial

court below.

      Under the one-satisfaction rule, “[t]here can be but one recovery for one

injury, and the fact that . . . there may be more than one theory of liability[] does not

modify this rule.” Tony Gullo Motors I, L.P. v. Chapa, 212 S.W.3d 299, 303 (Tex.

2006). The rule applies when defendants commit the same acts as well as when

defendants commit technically differing acts that result in a single injury. Emerson

Elec. Co. v. Am. Permanent Ware Co., 201 S.W.3d 301, 314 (Tex. App.—Dallas

2006, no pet.). Whether the rule applies is determined not by the cause of action,

but by the injury. Id.

      The trial court signed a default judgment against Grisaffi that:

           awarded Rocky Mountain $3.5 million “for funds obtained through
            fraud, breach of fiduciary duty and conversion with respect to Series A
            Preferred Stock;”

           declared the Employment Agreement void ab initio;

           declared the shares issued to Hilltop Trust and reissued to Grisaffi to be
            void ab initio;


                                          –5–
          declared the convertible promissory notes issued to Grisaffi to be void
           ab initio;

          declared Grisaffi’s sale of the Series A Preferred Stock to LSW to be a
           fraudulent transfer;

          declared the issuance of ten million shares to Li and the issuance of
           eleven million shares to Epic to be breaches of fiduciary duty by
           Grisaffi;

          declared the Indemnification and Release Agreement void and
           unenforceable; and

          ordered Grisaffi take nothing by his counterclaims against Rocky
           Mountain.

      Grisaffi complains that by awarding Rocky Mountain (1) the $3.5 million for

the Series A Preferred Stock he caused to be issued to Hilltop Trust and then to

himself as well as (2) declaratory relief that such issuance was void ab initio, the

judgment improperly awards a double recovery to Rocky Mountain. He argues that

once the issuance of stock was invalidated, Rocky Mountain received the equity

represented by the stock and was made “whole” such that the additional award of

$3.5 million is an additional recovery for the same injury suffered by Rocky

Mountain.

      Rocky Mountain denies the default judgment constitutes a double recovery.

It argues the declaratory relief would not impact Rocky Mountain’s equity as to the

world at large and thus declaratory relief alone would not make Rocky Mountain

“whole.” Rocky Mountain further urges the declaratory relief serves as a predicate

fact-finding to support breaches of fiduciary duty Griasaffi committed and that such

                                        –6–
finding would preclude Grisaffi from asserting in some subsequent proceeding that

the stock was valid. These arguments ignore the fact that a void instrument passes

no title. See Morris v. Wells Fargo Bank, N.A., 334 S.W.3d 838, 843 (Tex. App.—

Dallas 2011, no pet.); see also Citizens Ins. Co. of Am. v. Daccach, 217 S.W.3d 430,

449 (Tex. 2007) (holding doctrine of res judicata seeks to prevent double recovery).

Finally, Rocky Mountain asserts that the declaratory relief and monetary relief may

be treated as related to separate, independent wrongs committed by Grisaffi.

However, our review focuses on the injury, not “technically differing acts” or the

type or variety of causes of action that plaintiff alleges resulted in the complained-

of injury. See Emerson Elec. Co., 201 S.W.3d at 314.

      The trial court’s default judgment was entered as a death-penalty discovery

sanction against Grisaffi.    Accordingly, Grisaffi, as defaulting defendant has

admitted to all facts establishing liability. See Paradigm Oil, Inc. v. Retamco

Operating, Inc., 372 S.W.3d 177, 186 (Tex. 2012).

      In Rocky Mountain’s pleadings, it asserts the numerous breaches of fiduciary

duty by Grisaffi resulted in damages “based on the value of the stock including lost

profits to the extent such shares of stock were subsequently sold” and similarly

alleges he converted and fraudulently conveyed the Series A Preferred Stock.

Although Grisaffi committed numerous wrongful acts against Rocky Mountain, the

default judgment awards Rocky Mountain $3.5 million as compensation for “funds

obtained through fraud, breach of fiduciary duty and conversion with respect to
                                         –7–
Series A Preferred Stock . . . .” The default judgment further awards Rocky

Mountain declaratory relief to void the issuance of that Series A Preferred Stock.

Thus, both the monetary and declaratory relief awarded to Rocky Mountain

compensate it for the single injury of the wrongful issuance of Series A Preferred

Stock caused by Grisaffi. Further, the pleadings do not establish how Rocky

Mountain was injured by Grisaffi’s sale to LSW of the Series A Preferred stock

Grisaffi had acquired. Rocky Mountain does not assert on appeal, and nor do its

pleadings establish, an injury it suffered separate from the issuance of Series A

Preferred stock and that Grisaffi is responsible for that could be compensated by the

$3.5 million.

        Accordingly, we sustain Grisaffi’s first issue.1

        Normally, where the successful party fails to make an election on alternative

theories of recovery for a single injury, the court should use the findings on the

theory affording the greatest recovery and render judgment accordingly.

McCullough v. Scarbrough, Medlin & Assocs., Inc., 435 S.W.3d 871, 917 (Tex.

App.—Dallas 2014, pet. denied). In fact, Grissafi argues the best way to make

Rocky Mountain whole, without prejudicing rights that LSW and Li may have in

any action they may undertake to recover the $3.5 million LSW paid for the stock,



    1
     In light of our conclusion the default judgment violates the one-satisfaction rule by resulting in a
double recovery for a single injury, we need not address Grisaffi’s arguments regarding whether the
judgment fails to conform to the pleadings in violation of Texas Rule of Civil Procedure 301. See TEX. R.
APP. P. 47.1.
                                                  –8–
would be to void the issuance of the Series A Preferred Stock. However, it is unclear

in this case whether voiding the issuance of the Series A Preferred Stock or awarding

Rocky Mountain $3.5 million would give Rocky Mountain the greater recovery.

Accordingly, we find remand required on this issue. See, e.g., Tony Gullo Motors I,

L.P. v. Chapa, 212 S.W.3d 299, 304, 314 n.86 (Tex. 2006) (noting that plaintiff is

entitled to recover on most favorable theory verdict supports); Waite Hill Servs., Inc.

v. World Class Metal Works, Inc., 959 S.W.2d 182, 185 (Tex. 1998); Win Shields

Productions, Inc. v. Greer, No. 05-16-00274-CV, 2017 WL 2774443, at *6 (Tex.

App.—Dallas June 27, 2017, pet. denied) (mem. op.).

                                    CONCLUSION
      Having concluded that the trial court’s judgment constitutes a double recovery

in violation of the one-satisfaction rule, we remand this case to the trial court for

Rocky Mountain to make an election of remedies between an award of $3.5 million

and a declaratory judgment that the ten million shares of Series A Preferred Stock

that were issued to Hilltop Trust and reissued to Jerry Grisaffi were void ab initio.

In all other respects the judgment is affirmed.




                                            /David J. Schenck/
                                            DAVID J. SCHENCK
181020F.P05                                 JUSTICE



                                         –9–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

JERRY GRISAFFI, Appellant                       On Appeal from the 192nd Judicial
                                                District Court, Dallas County, Texas
No. 05-18-01020-CV           V.                 Trial Court Cause No. DC-17-15441.
                                                Opinion delivered by Justice Myers,
ROCKY MOUNTAIN HIGH                             Justices Schenck and Carlyle
BRANDS, INC. F/K/A REPUBLIC                     participating.
OF TEXAS BRANDS, INC.,
Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED and this cause is REMANDED in part, and AFFIRMED in
part as follows:

      Having concluded that the trial court’s judgment constitutes a double
      recovery in violation of the one-satisfaction rule, we remand this case
      to the trial court for ROCKY MOUNTAIN HIGH BRANDS, INC.
      F/K/A REPUBLIC OF TEXAS BRANDS, INC. to make an election
      of remedies between an award of $3.5 million and a declaratory
      judgment that the ten million shares of Series A Preferred Stock that
      were issued to Hilltop Trust and reissued to Jerry Grisaffi were void
      ab initio. In all other respects the judgment is affirmed.

      It is ORDERED that appellant JERRY GRISAFFI recover his costs of this
appeal from appellee ROCKY MOUNTAIN HIGH BRANDS, INC. F/K/A
REPUBLIC OF TEXAS BRANDS, INC.


Judgment entered this 27th day of February, 2020.


                                         –10–